IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

 TIMOTHY WEINER,
          Appellant,

 v.                                                        Case No. 5D16-3414

 DEPARTMENT OF REVENUE O/B/O
 JESICA M. SOINSKI,
            Appellee.
                                            /

 Opinion filed March 17, 2017

Non-Final Appeal from the         Circuit
Court for Hernando County,
Donald E. Scaglione, Judge.

Timothy Weiner, New Port Richey, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General,
Tallahassee, for Appellee.

                              ON CONFESSION OF ERROR

 PER CURIAM.

        Pursuant to The Florida Department of Revenue’s Confession of Error, we reverse

 the Order on Objection to Driver’s License Suspension Report of the Child Support

 Hearing Officer, and remand this matter to the trial court for further proceedings.


        REVERSED and REMANDED.



 PALMER, ORFINGER and EDWARDS, JJ., concur.